DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim recites “wherein the 3D data is generated using custom tools, wherein the custom tools include at least one of workflow editing of the 2D game space, sculpting and shaping of models, using a library to enable Boolean operation on polygon geometry. shading of complex scenes, or viewing scene changes in real time.” Wherein a full stop (see underlined) is inappropriately placed within the whole limitation. This created an ambiguity in determining the full scope of the claim. For examination purpose, the examiner interprets it as a comma, and part of the wherein clause defining the options of the custom tools.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 14-19 recite “A system configured to execute a video game by rendering a visual two-dimensional (2D) video game, generated by a 2D game engine, as a three-dimensional (3D) visual representation on at least one computing device, wherein the system comprises a plurality of programmatic instructions and wherein, when executed using at least one processor in the at least one computing device,”. Here, as shown in the underlined limitations, the claimed system only comprises a plurality of programmatic instructions, and thus read on computer listings per se, when taken as a whole. Please note, although the claim language recite at least one computing device and  at least one processor, they are not recited as part of the system, rather described as part of intended use.
 Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20120030727 A1), in view of Lembcke (Lembcke, Adding some perspective to your Unity 2D game, August 25, 2017 [online: retrieved from https://www.gamedeveloper.com/programming/adding-some-perspective-to-your-unity-2d-game- on 9/14/2021]), in view of Cook (US 20140055445 A1), and further in view of Lemire et al (US 20130212538 A1).
RE claim 1, Malik teaches A computer-implemented method of rendering a visual two-dimensional (2D) game space, generated by a 2D game engine, of a video game as a three-dimensional (3D) visual representation using at least one computing device (abstract, Figs 7-8), the method comprising: 
determining a perspective of a camera used in a generation of the visual 2D game space, wherein the perspective of the camera comprises a view of a ground plane and at least one object in the 2D game space (Fig 8#808, [0047] “the camera angle used for capturing the object in the first and second images can be determined. The determination of perspective can be based on criteria other than the camera angle, including a position of the object in a shared coordinate system established for the two images, such as based on non-moving features shown in the images.” [0044] “media content in 2D format is received (or otherwise obtained) by the media processor. The media content can be of various types including still images, moving images and video games…. The object can be of various types, such as a main character in a movie or in animation, an individual in a still image, background features and so forth” wherein 2D video game contents are equivalent to the 2D game-space. Furthermore a typical 2D game space includes a ground plane, for example see Lembcke Figs in pages 1-2); 
generating the 3D visual representation of the ground plane and the at least one object from the 2D game space; and executing the video game with the 3D visual representation using the 2D game engine (Fig 8#814-816, [0057] “The gaming console 
Malik is silent RE: acquiring one or more screenshots of at least one portion of the 2D game space, wherein the one or more screenshots comprises the view of the ground plane and the at least one object; and generating the 3D visual representation using the one or more screenshots; 
However Cook teaches in [0009] “FIG. 1 shows a method 100 for extruding a model through a two-dimensional scene,… the two-dimensional scene may include an image. For example, the two-dimensional scene may include a digital image such as a scanned photograph, a screenshot of a video, a frame of a video, etc.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Malik a system and method of acquiring one or more screenshots of at least one portion of the 2D game space, wherein the one or more screenshots comprises the view of the ground plane and the at least one object; and generating the 3D visual representation using the one or more screenshots, as suggested by Cook, as this doesn’t change the overall operation of the system, and it could be used to generate the 3D visual representation using the one or more screenshots of the game space for additional flexibility or obvious design choice and thereby increasing/ensuring system effectiveness and user experience.
Malik as modified by Lembcke  and Cook is silent RE: overlaying the 3D visual representation onto the 2D game space; and executing the video game with the overlaid 3D visual representation. However Lemire teaches in abstract, [0043] “FIG. 6b is a top view of the 2D image 608 blended with a camera view 604 from the 3D space. The 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Malik as modified by Lembcke and Cook a system and method of overlaying the 3D visual representation onto the 2D game space; and executing the video game with the overlaid 3D visual representation, as suggested by Lemire, as this doesn’t change the overall operation of the system, and it could be used to providing both the 2D game-space and 3D game-space together in overlaid manner and thereby increasing system effectiveness and user experience.
RE claim 2, Malik teaches wherein the at least one object comprises static objects (Fig 7, [0044] “The object can be of various types, such as a main character in a movie or in animation, an individual in a still image, background features and so forth (e.g., the object 730 in FIG. 7).”).
RE claim 3, Malik teaches wherein the 3D visual representation of the static objects are manually created before playing the 2D game space ([0021] “a user selecting types of objects that are to be provided with depth (such as a main character in a movie) including through the use of pre-selections made by the user.” And [0043]-[0044]“The media processor 106 or other computing device can selectively add depth to objects in the images. For instance, first image 750 has a first object 730, as well as a second object 735. The generated three-dimensional content 780 can add depth to the 
RE claim 4, Malik teaches wherein the at least one object comprises dynamic objects (Fig 7, [0044] “The object can be of various types, such as a main character in a movie or in animation, an individual in a still image, background features and so forth (e.g., the object 730 in FIG. 7).”).
RE claim 5, Malik is silent RE wherein generating the 3D visual representation of the dynamic objects comprises remapping coordinates of the dynamic objects in real time while a player plays the video game. However Lembcke teaches in page 4 “In basically all 3D engines, a matrix is used to transform objects from the world onto the screen. This matrix is called the model-view-projection matrix, and is broken into three parts. First, the model matrix transforms from model coordinates to world coordinates (Transform.localToWorldMatrix). Each object gets its own model matrix that positions it relative to other objects based on the its transform. Next, the view matrix transforms world coordinates to be relative to the camera (Camera.worldToCameraMatrix). Finally the projection matrix transforms those camera relative coordinates into screen coordinates (Camera.projectionMatrix)…. Normally, Unity updates this matrix every frame based on the camera's transform,” wherein the object coordinates are dynamically updated in real time in every frame/by application during the play and user interactions.

RE claim 7, Malik is silent RE further comprising using coordinates of at least one of the dynamic objects to map a position of the at least one dynamic object in real time while a player plays the video game.
However Lembcke teaches in fig in page 4 (see below) and page 4 paragraphs 1-2 “In basically all 3D engines, a matrix is used to transform objects from the world onto the screen. This matrix is called the model-view-projection matrix, and is broken into three parts. First, the model matrix transforms from model coordinates to world coordinates (Transform.localToWorldMatrix). Each object gets its own model matrix that positions it relative to other objects based on the its transform. Next, the view matrix transforms world coordinates to be relative to the camera (Camera.worldToCameraMatrix). Finally the projection matrix transforms those camera relative coordinates into screen coordinates (Camera.projectionMatrix)…. Normally, Unity updates this matrix every frame based on the camera's transform,” wherein the object coordinates are dynamically updated in real time in every frame/by application during the play and user interactions.

    PNG
    media_image1.png
    362
    894
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Malik as modified by Lembcke, Cook and Lemire a system and method of wherein generating the 3D visual representation of the dynamic objects comprises remapping coordinates of the dynamic objects in real time while a player plays the video game, as suggested by Lembcke, as this doesn’t change the overall operation of the system, and it could be used to presenting the dynamic object properly in the scene in realistic manner as the game advances/user plays and thereby ensuring system effectiveness and user experience.
Claim 13 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Malik teaches A computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when the plurality of executable programmatic instructions are executed by a processor in a computing device ([0012] ).
Claims 14-17 and 19 recite limitations similar in scope with limitations of claims 1-5 and 7 respectively and therefore rejected under the same rationale. In addition Malik teaches A system configured to execute a video game by rendering a visual two-.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malik as modified by Lembcke, Cook and Lemire, and further in view of  Palm (US 5748199 A).
RE claim 6, Malik is silent RE wherein the 3D visual representation of the dynamic objects comprises using a raycast mapping of the dynamic objects in real time while a player plays the video game. However Palm teaches in Fig 78-80 and col 54 lines 27-34 “Using the plane definitions, X, Y and Z values for various points on the object G, are defined by the point at which a ray from camera location D intersects the point Y on the plane assigned to the mathematically defined surface. In this manner, depth information can be obtained for every point of interest and a wireframe can be constructed...” in order to determine the objects 3D position. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Malik as modified by Lembcke, Cook and Lemire a system and method of wherein generating the 3D visual representation of the dynamic objects comprises remapping coordinates of the dynamic objects in real time while a player plays the video game, as suggested by Palm, as this doesn’t change the overall operation of the system, and it could be used to presenting the dynamic 
Claim 18 recites limitations similar in scope with limitations of claim 6 and therefore rejected under the same rationale.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malik as modified by Lembcke, and further in view of  Palm  and Summers (US 10713839 B1).
RE claim 8, Malik teaches A computer-implemented method of rendering a visual two-dimensional (2D) game space of a video game as a three-dimensional (3D) visual representation using at least one computing device, the method comprising: determining a perspective of a camera used in the generation of the visual 2D game space, wherein the perspective of the camera comprises a view of a ground plane in the 2D game space(Fig 8#808, [0047] “the camera angle used for capturing the object in the first and second images can be determined. The determination of perspective can be based on criteria other than the camera angle, including a position of the object in a shared coordinate system established for the two images, such as based on non-moving features shown in the images.” [0044] “media content in 2D format is received (or otherwise obtained) by the media processor. The media content can be of various types including still images, moving images and video games…. The object can be of various types, such as a main character in a movie or in animation, an individual in a still image, background features and so forth” wherein 2D video game contents are 
and generating 3D data corresponding to 2D data (Fig 8#814-816, [0057] “The gaming console can then convert the 2D images to 3D images for presentation on a display device, such as a television or a monitor.”).
Malik is silent RE: configuring a 3D camera to replicate a 2D perspective; and, establishing a baseline 3D visual representation of the 2D game space using a game-accurate camera. 
However Palm teaches configuring a 3D camera to replicate a 2D perspective in Fig 78-80 and col 54 lines 62-col 55 lines 2 “Once the 3-dimensional wireframe image is imported into 3-D Studio, the capabilities of 3-D Studio for placing cameras at whatever locations desired and for placing lights may be utilized to create a stereo view. Using the camera parameters determined for the camera which originally took a 2-dimensional frame, one can position the 3-D Studio camera at that same location to get exactly the same view as the camera got when it took the 2-dimensional frame.” Palm further teaches establishing a 3D visual representation of the 2D game space using a game-accurate camera in col 55 lines 2-7 “To get a 3-dimensional stereo view, a second camera can be positioned near the first camera, and the separation controlled to produce a desired amount of disparity. Control of disparity is discussed in conjunction with FIGS. 37-48, above. This is represented in FIG. 78 by camera E.” wherein the second camera with desired disparity is equivalent to the claimed game-accurate camera based on user/application choice in Applicant’s disclosure in page 17 4th paragraph. Palm is silent RE 3D visual representation as a baseline 3D visual 120 of physical environment 300 may scan the undamaged vehicle 310 in order to generate a baseline virtual model of the vehicle 310.” to provide for further analysis and assessment. This can be equally applied to  establish a baseline 3D visual representation of the 2D game space for further analysis or manipulation as readily recognized by one of ordinary skill in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Malik as modified by Lembcke a system and method configuring a 3D camera to replicate a 2D perspective and, establishing a baseline 3D visual representation of the 2D game space using a game-accurate camera, as set forth above by combining Palm and Summers, as this doesn’t change the overall operation of the system, and it could be used to define  the 3D scene from the original 2D perspective and establish a baseline 3D visual representation of the 2D game space for further analysis or manipulation and thereby ensuring/increasing system effectiveness and user experience.
RE claim 9, Malik as modified by Lembcke,  Palm  and Summers teaches wherein the 3D camera is based on the determined 2D camera perspective (Palm Fig 78-80 and col 54 lines 62-col 55 lines 2 “Once the 3-dimensional wireframe image is imported into 3-D Studio, the capabilities of 3-D Studio for placing cameras at whatever locations desired and for placing lights may be utilized to create a stereo view. Using the camera parameters determined for the camera which originally took a 2-dimensional 
RE claim 12, Malik as modified by Lembcke, Palm  and Summers teaches wherein the 3D data is generated using custom tools, wherein the custom tools include at least one of workflow editing of the 2D game space, sculpting and shaping of models, using a library to enable Boolean operation on polygon geometry. shading of complex scenes, or viewing scene changes in real time (Malik [0021], [0024], [0041], [0049]  illustrate examples of many custom tools as customization options. In addition Palm col 20 lines 30-36 “A broad range of industry standard platforms and CAE/CAD tools are available which capture digital logic and translate it into a hardware design using the cell library for the particular programmable gate arrays in use. Typical design tools include Cadence/Composer.TM., Cadence/Concepts.TM., View Logic.TM., Mentor.TM. and Synopsis.TM..”,  col 21 lines 53-57“The operator may desire to change the shape of the patch or the size of the patch in order to get better results. When appropriate adjustments to parameters have been made by the operator another iteration of the of the correlation process occurs and revised results are displayed.” and Summers col 15 lines 66- col 16 lines10 “The virtual model of the damaged vehicle 310 may be presented as a visual representation of a virtual three-dimensional rendering of the vehicle 310. The user of the mobile computing device 110 may be able to view all angles of the vehicle by rotating the display 202 of the mobile computing device 110 to manipulate the orientation of the virtual model of the damaged vehicle 310. Additionally, the user may be able to zoom in on specific areas of the damaged vehicle 310. For example, zooming functionality may be 202” etc teach custom tools for sculpting and shaping of models, using a library for shading of complex scenes, or viewing scene changes in real time that is readily available or can be equally applied to increase system effectiveness and enhance user experience as readily recognized by one of ordinary skill in the art).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malik as modified by Lembcke, Palm  and Summers, and further in view of  Johnston et al (US 20190374855 A1).
RE claim 10, Malik as modified by Lembcke, Palm  and Summers is silent RE wherein the baseline 3D visual representation includes at least one boundary box. However Johnston teaches in Figs 6-7, [0079] “a bounding box 420 is provided to determine whether an intersection exists. In one example embodiment, the system can establish a bounding box 420 that encompasses the entirety of the virtual space 400.” [0103]  “the system can establish multiple bounding boxes (e.g., boxes 421 and 422) around various portions of terrain 410 in the virtual space 400.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Malik as modified by Lembcke, Palm  and Summers a system and method wherein the baseline 3D visual representation includes at least one boundary box, as suggested by Johnston, as this doesn’t change the overall operation of the system, and it could be used to define  a simplified version of the model for collision testing and thereby increasing system effectiveness and user experience.

RE claim 11, Malik as modified by Lembcke, Palm  and Summers is silent RE wherein the baseline 3D visual representation includes at least one collision map object. However Johnston teaches in Figs 6-7, [0079] “a bounding box 420 is provided to determine whether an intersection exists. In one example embodiment, the system can establish a bounding box 420 that encompasses the entirety of the virtual space 400…. The system can then detect if an intersection occurs between the line 350 and one or more surfaces of the bounding box 420. In the example shown in FIG. 6A, at least one intersection/collision occurs at intersection point 411.” [0103]  “the system can establish multiple bounding boxes (e.g., boxes 421 and 422) around various portions of terrain 410 in the virtual space 400.” Wherein the bounding boxes are equivalent to the collision map objects as disclosed in Applicant’s disclosure in page 8 3rd paragraph “The term 'collision map' refers to a representation of an area of the game, including objects, obstacles, walls, and others, which could collide with a dynamic object, such as a player's avatar.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Malik as modified by Lembcke, Palm  and Summers a system and method wherein the baseline 3D visual representation includes at least one boundary box, as suggested by Johnston, as this doesn’t change the overall operation of the system, and it could be used to define  a simplified version of the model for collision testing and thereby increasing system effectiveness and user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200154004 A1	SYSTEMS, METHODS AND APPARATUSES FOR FILM VIRTUAL PRODUCTION
US 20200118329 A1	OBJECT RESPONSIVE ROBOTIC NAVIGATION AND IMAGING CONTROL SYSTEM
US 20190364223 A1	ALL-CELESTIAL IMAGING APPARATUS
US 20140348385 A1	COMPUTER VISION COLLISION AVOIDANCE IN DRILLING OPERATIONS
US 20120235988 A1	SYSTEMS AND METHODS FOR CONVERTING TWO-DIMENSIONAL IMAGES INTO THREE-DIMENSIONAL IMAGES
US 20120194506 A1	DIRECTOR-STYLE BASED 2D TO 3D MOVIE CONVERSION SYSTEM AND METHOD
US 20100060575 A1	COMPUTER READABLE RECORDING MEDIUM RECORDING IMAGE PROCESSING PROGRAM AND IMAGE PROCESSING APPARATUS
US 20060287058 A1	Methods and devices for displaying multiple game elements
US 20060094503 A1	Game program
US 6246412 B1	Interactive construction and refinement of 3D models from multiple panoramic images

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619